Exhibit 10.1

 

ELECTION AND NOMINATION AGREEMENT

 

This Election and Nomination Agreement (this “Agreement”), dated June 1, 2016,
and effective May 25, 2016 (the “Effective Date”), is by and among
(i) Wynnefield Partners Small Cap Value, L.P., Wynnefield Partners Small Cap
Value, L.P. I, Wynnefield Small Cap Value Offshore Fund, Ltd., Wynnefield
Capital, Inc. Profit Sharing & Money Purchase Plan, Wynnefield Capital
Management, LLC, Wynnefield Capital, Inc. (collectively, the “Shareholder
Parties” and each individually, a “member” of the Shareholder Parties) and
(ii) Global Power Equipment Group Inc. (the “Company”).  Capitalized terms used
but not otherwise defined herein shall have the meanings set forth in
Section 20.

 

WHEREAS, the Shareholder Parties Beneficially Own an aggregate of 3,167,718
shares of common stock of the Company, par value $0.01 (the “Common Stock”)
issued and outstanding on the date hereof; and

 

WHEREAS, the parties have determined that it is in their respective best
interests to come to an agreement with respect to the election of members of the
Company’s Board of Directors (the “Board”) at the Company’s first Annual Meeting
of Shareholders following the date of this Agreement (the “2016 Annual Meeting”)
and the Annual Meeting of Shareholders following the 2016 Annual Meeting (the
“2017 Annual Meeting”) and certain other matters, as provided in this Agreement.

 

WHEREAS, the parties have determined to come to an agreement with respect to the
addition of two director candidates to the Board in advance of the 2016 Annual
Meeting, one of whom, David A. B. Brown, was elected to the Board on the
Effective Date.  A second director candidate may be designated by the
Shareholder Parties pursuant to Section 1(a) of this Agreement (such person,
upon being elected to the Board, the “Second Designee”).  Each of Mr. Brown and
the Second Designee may be referred to in this Agreement as a “Designee” and,
together, as the “Designees”.  The parties acknowledge that the Second Designee
may be an employee of the Shareholder Parties and, if such is the case, shall
serve on the Board as a representative of the Shareholder Parties.

 

NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

1.             Covenants of the Company.

 

(a)           The Company has, as of the Effective Date, increased the size of
its Board from eight (8) to eleven (11) members and appointed Mr. Brown to fill
one of such vacancies.  The Nominating and Corporate Governance Committee of the
Board (the “Nominating Committee”) in good faith, having reviewed the
credentials of Mr. Brown in the exercise of its fiduciary duties, concluded that
Mr. Brown has business experience in such areas as would reasonably be expected
to enhance the Board, and determined, consistent with the Company’s guidelines
relating to director qualifications and Board composition, to recommend to the
Board that Mr. Brown be elected to the Board, and the Board elected Mr. Brown to
the Board.  The Shareholder Parties have provided to the Company an executed
letter from Mr. Brown in the form attached hereto as Exhibit A which includes a
consent from Mr. Brown to (i) serve as a director of the Company once elected
pursuant to the terms of this Section 1(a), (ii) be named as a nominee in the
Company’s proxy statement for the 2016 Annual Meeting and (iii) to continue to
serve as a director during his term, subject to his right or obligation to
resign from the Board (a letter in such form, a “Nominee Letter”).  Mr. Brown,
who is not employed by and receives no compensation from the Shareholder
Parties, will serve as an independent designee of the Shareholder Parties.  The
Shareholder Parties shall be entitled to designate an additional candidate as
the Second Designee who shall be recommended by the Nominating Committee and
approved by the Board (such recommendation and approval not to be unreasonably
withheld, conditioned or delayed, and if such proposed designee is not

 

--------------------------------------------------------------------------------


 

approved by such committee, the Shareholder Parties shall be entitled to
continue designating director candidates until such proposed designee is
approved by such committee), and the Company shall take all necessary action to
promptly appoint such person to the Board.  The Second Designee, prior to his or
her appointment to the Board, shall be required to, and the Shareholder Parties
shall cause such person to, execute a Nominee Letter. 

 

(b)           Promptly following their election to the Board, (i) the Nominating
Committee shall recommend for appointment, and the Board shall appoint, the
Second Designee to the Nominating Committee and Mr. Brown to the Compensation
Committee of the Company and (ii) upon the written request of the Shareholder
Parties, the Nominating Committee shall recommend for appointment, and the Board
shall appoint, Mr. Brown to the Audit Committee of the Company.  Any
appointments pursuant to this Section 1(b) shall be subject to any independence
requirements for service on such committees under applicable law or regulation,
including the rules of any stock exchange on which the Common Stock is listed. 
Each Designee shall have the same rights as other members of the Board to be
invited to attend meetings of committees of the Board of which such Designee is
not a member.

 

(c)           The Company shall include the Designees in the Company’s slate of
nominees for election as directors of the Company at the 2016 Annual Meeting and
the 2017 Annual Meeting and shall use commercially reasonable efforts to cause
the election of the Designees to the Board at the 2016 Annual Meeting and the
2017 Annual Meeting (including recommending that the Company’s shareholders vote
in favor of the election of the Designees, including such nominees in the
Company’s proxy statement for the 2016 Annual Meeting and the 2017 Annual
Meeting and otherwise supporting such nominees for election in a manner no less
rigorous and favorable than the manner in which the Company supports its other
nominees in the aggregate).  The Shareholder Parties shall provide, and shall
ensure that the Designees provide, the Company with such information with
respect to the Shareholder Parties and the Designees as is (i) required to be
included in the proxy statement under applicable law or (ii) required or
requested by any insurance or regulatory agency or governmental body in
connection with the Designees’ nomination or service on the Board.  In
connection with the 2016 Annual Meeting, the Company shall decrease the size of
its Board from eleven (11) members to seven (7) members.

 

(d)           Except as set forth in Section 1(e), if either Designee resigns
from the Board or is rendered unable to, or refuses to, serve on the Board
during the term of this Agreement, the Shareholder Parties shall be entitled to
designate a replacement who is recommended by the Company’s Nominating Committee
and approved by the Board (such recommendation and approval not to be
unreasonably withheld, conditioned or delayed) for such Designee (and if such
proposed designee is not approved by such committee, the Shareholder Parties
shall be entitled to continue designating a replacement until such proposed
designee is approved by such committee) (a “Replacement”), and the Company shall
take all necessary action to promptly appoint such person to the Board.  Any
such person who becomes a director in replacement of the Designee pursuant to
this Agreement shall be deemed to be a Designee for all purposes under this
Agreement and prior to his or her appointment to the Board, shall be required
to, and the Shareholder Parties shall cause such person to, execute a Nominee
Letter.

 

(e)           Notwithstanding anything to the contrary in this Agreement,
(i) the Shareholder Parties shall not be entitled to appoint a Replacement for
any Designee for whom the irrevocable

 

2

--------------------------------------------------------------------------------


 

resignation provision set forth in such Designee’s Nominee Letter has become
effective and (ii) if, at any time during the term of this Agreement, the
Shareholder Parties, have, in the aggregate, Beneficial Ownership of less than
nine percent (9%) of the outstanding shares of Common Stock, the Company shall,
if the Second Designee has been appointed to the Board, have the right to
require the resignation of Mr. Brown or his Replacement and the Shareholder
Parties shall not have a right to a Replacement thereafter; provided that, if
the Second Designee has not been appointed to the Board, the Shareholder Parties
shall have the right to require the resignation of Mr. Brown or his Replacement
(and thereafter exercise their rights to designate a further Replacement under
Section 1(d)) or, if the Shareholder Parties fail to require such resignation,
they shall forfeit the right to appoint the Second Designee pursuant to this
Agreement.  The Company shall not be obligated to include the Designees or any
Replacement on the slate of directors proposed for election at any Shareholders
Meeting other than the 2016 Annual Meeting and the 2017 Annual Meeting pursuant
to this Agreement.  For the Annual Meeting of Shareholders following the 2017
Annual Meeting (the “2018 Annual Meeting”), as long as either Designee (or a
Replacement) is on the Board, the Company shall notify the Shareholder Parties
in writing no less than forty-five (45) calendar days before the last day of the
advance notice deadline set forth in the Third Amended and Restated Bylaws of
the Company (the “Bylaws”) if such Designee or Designees will not be nominated
by the Company for election as a director at such Annual Meeting.

 

(f)            The Company shall not submit any proposal to its shareholders in
connection with the 2016 Annual Meeting, except as may be required (i) by the
laws of the State of Delaware and the United States of America (including the
SEC) and (ii) with respect to (A) the nominees for election as directors,
(B) the ratification of the Company’s independent registered public accounting
firm for the applicable year; (iii) an advisory vote on the compensation of the
Company’s named executive officers; and (iv) the approval of equity compensation
plans, in each case, as approved and recommended by the Board.  The Company
shall use commercially reasonable efforts to hold the 2016 Annual Meeting no
later than December 31, 2016.

 

(g)           During the term of this Agreement, the Company shall not seek to
(i) amend the Second Amended and Restated Certificate of Incorporation of the
Company (the “COI”) or the Bylaws to authorize any new class or series of the
Company’s stock or alter any provision regarding Shareholder Meetings, except as
may be required by the laws of the State of Delaware and the United States of
America, and the regulations thereunder; (ii) increase the size of the Board
(A) prior to the 2016 Annual Meeting, beyond eleven (11) members or
(B) following the 2016 Annual Meeting, beyond seven (7) members or (iii) reduce
the liability coverage under the Company’s existing insurance policy for
directors and officers beyond the amount in effect as of the Effective Date. 
The Company further agrees that it shall not make any public statement critical
of the Designees or the Shareholder Parties during the term of this Agreement.

 

(h)           The obligations of the Company pursuant to this Agreement shall
cease upon termination of this Agreement pursuant to Section 3.

 

2.             Covenants of the Shareholder Parties.

 

(a)           In consideration of the Company’s covenants set forth in this
Agreement, the Shareholder Parties shall not, and shall cause their respective
directors, officers, partners, members, employees, agents (in each case, acting
in such capacity) and controlled Affiliates which are not publicly traded
entities or are publicly traded entities but are acting at the direction of the
Shareholder Parties (collectively, “Shareholder Party Representatives”) not to,
directly or indirectly:

 

(i)            seek, alone or in concert with others, (i) to call a meeting of
shareholders, (ii) representation on the Board, except as specifically
contemplated in Section 1 or (iii) the removal of any member of the Board;

 

3

--------------------------------------------------------------------------------


 

(ii)           solicit proxies or written consents of shareholders or conduct
any other type of referendum (binding or non-binding) with respect to the shares
of Common Stock, or from the holders of the shares of Common Stock, or become a
“participant” (as such term is defined in Instruction 3 to Item 4 of Schedule
14A promulgated under the Exchange Act) in or assist any third party in any
“solicitation” of any proxy, consent or other authority (as such terms are
defined under the Exchange Act) to vote any shares of Common Stock (other than
any encouragement, advice or influence that is consistent with the Board’s
recommendation in connection with such matter);

 

(iii)          (A) form or join in a “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to any shares of Common Stock
(for the avoidance of doubt, excluding any group composed solely of the
Shareholder Parties and their Affiliates), (B) grant any proxy, consent or other
authority to vote with respect to any matters to be voted on by the Company’s
shareholders (other than to Shareholder Parties and their Affiliates and the
named proxies included in the Company’s proxy card for any annual meeting or
special meeting of shareholders) or (C) agree to deposit or deposit any shares
of Common Stock or any securities convertible or exchangeable into or
exercisable for any such shares of Common Stock in any voting trust or similar
arrangement (other than (x) to Shareholder Parties and their Affiliates  or the
named proxies included in the Company’s proxy card for any Shareholders Meeting
and (y) customary brokerage accounts, margin accounts, prime brokerage accounts
and the like, in each case, of the Shareholder Parties and their Affiliates);

 

(iv)          execute any written consent as a shareholder with respect to the
Company or its Common Stock, except as contemplated by this Agreement;

 

(v)           without the approval of the Board, separately or in conjunction
with any third party in which it is or proposes to be either a principal,
partner or financing source or is acting or proposes to act as broker or agent
for compensation, propose (publicly, privately or to the Company) or effect any
tender offer or exchange offer, merger, acquisition, reorganization,
restructuring, recapitalization or other business combination involving the
Company or a material amount of the assets or businesses of the Company or
actively encourage, initiate or support any other third party in any such
activity; provided that the Shareholder Parties shall be permitted to sell or
tender their shares of Common Stock, and otherwise receive consideration,
pursuant to any such transaction; and provided further that if a third party
(not a party to this Agreement or an affiliate of a party) commences an
unsolicited tender offer or exchange offer for all of the outstanding Common
Stock that is not recommended by the Board, then the Shareholder Parties shall
similarly be permitted to commence a tender offer or exchange offer for all of
the outstanding Common Stock at the same or higher consideration per share;

 

(vi)          present at any annual meeting or any special meeting of the
Company’s shareholders any proposal for consideration for action by the
shareholders;

 

(vii)         seek to have the Company waive, amend or modify any provisions of
the Company’s COI or the Bylaws;

 

(viii)        make any request for stocklist materials or other books and
records of the Company under Section 220 of the Delaware General Corporation Law
or otherwise, except as is reasonably necessary to enable the Shareholder
Parties to effect a tender offer or exchange offer permitted under
Section 2(a)(v);

 

(ix)          institute, solicit or join, as a party, or remain as a class
member in any litigation, arbitration or other proceeding against the Company or
any of its current or former

 

4

--------------------------------------------------------------------------------


 

directors or officers (including derivative actions), other than (A) litigation
by the Shareholder Parties to enforce the provisions of this Agreement,
(B) counterclaims with respect to any proceeding initiated by, or on behalf of,
the Company or its Affiliates against the Shareholder Parties or a Designee and
(C) the exercise of statutory appraisal rights; provided that the foregoing
shall not prevent any member of the Shareholder Parties from responding to or
complying with a validly issued legal process (and the Company agrees that this
Section 2(a)(ix) shall apply mutatis mutandis to the Company and its directors,
officers, partners, members, employees, agents (in each case, acting in such
capacity) and Affiliates with respect to the Shareholder Parties);

 

(x)           otherwise act, alone or in concert with others, to (i) make any
public statement critical of the Company, its directors or management or
(ii) control or seek to control the Board, other than through non-public
communications with the officers and directors of the Company;

 

(xi)          encourage, facilitate, support, participate in or enter into any
negotiations, agreements, arrangements or understandings with respect to, the
taking of any actions by any other Person in connection with the foregoing that
is prohibited to be taken by the Shareholder Parties; or

 

(xii)         publicly disclose, except as may be required by applicable law,
any request that the Company or any directors, officers, partners, members,
employees, agents or Affiliates of the Company, directly or indirectly, amend or
waive any provision of this Agreement (including this clause (a)(xii)).

 

(b)           Notwithstanding the foregoing:

 

(i)            nothing in this Agreement shall limit or in any way apply to any
actions or communications that may be taken by a Designee as a director of the
Company; and

 

(ii)           any member of the Shareholder Parties shall be entitled to
(A) vote their shares in accordance with Section 2(c) of this Agreement or
(B) propose a slate of nominees for election as directors and/or a proposal for
consideration or approval by the shareholders at the 2018 Annual Meeting or any
other Shareholder Meeting following such meeting called for such purpose (other
than by the Shareholder Parties) and to take such other actions with respect
thereto as required to comply with the advance notice provisions or other
requirements of the Company’s COI or Bylaws, the laws of the State of Delaware
and the United States of America, and the regulations thereunder.

 

(c)           At the Company’s 2016 Annual Meeting and 2017 Annual Meeting, the
Shareholder Parties shall vote, and cause their respective Shareholder Party
Representatives to vote, all of the shares of Common Stock Beneficially Owned by
them for each of the Company’s nominees for election to the Board (but not more
than seven (7) nominees in the aggregate); provided, that, subject to
Section 1(e), such nominees shall include one or both Designees, at the option
of the Shareholder Parties, and five other individuals who are directors serving
on the Board as of the date of this Agreement or later elected to the Board with
the approval of both of the Designees or the Shareholder Parties.  Except as
contemplated by Section 2(b)(ii)(B), from the date hereof, until the termination
of this Agreement in accordance with Section 3, the Shareholder Parties shall,
and shall cause their respective Shareholder Party Representatives to, vote any
shares of Common Stock Beneficially Owned by them in connection with any matter
or proposal submitted to a vote of the Company’s shareholders as recommended by
the Board.

 

5

--------------------------------------------------------------------------------


 

(d)           The obligations of the Shareholder Parties pursuant to this
Agreement shall cease upon termination of this Agreement pursuant to Section 3.

 

3.             Termination.  This Agreement shall terminate and the obligations
of the parties under this Agreement shall cease:

 

(a)           at the option of the Company, upon the earliest of (i) any
Designee agreeing to be included as a director nominee for election at any
Shareholders Meeting, other than as a director nominated by the Board for
election at such Shareholders Meeting; (ii) a material breach by any Shareholder
Party of any obligation hereunder, which has not been cured within fourteen (14)
calendar days after receiving notice of such breach from the Company, (iii) the
Shareholder Parties, having, in the aggregate, Beneficial Ownership that is less
than the lesser of five percent (5%) of the outstanding shares of Common Stock
or 950,000 shares of Common Stock if the Company has more than 18,000,000
outstanding shares of Common Stock, or (iv) any Person becoming, or publicly
announcing their intention to become, the Beneficial Owner of more than 50% of
the Company’s voting stock, including by merger, acquisition, tender offer,
exchange offer or other type of business combination;

 

(b)           at the option of the Shareholder Parties, upon the earliest of
(i) a material breach by the Company of any obligation hereunder which has not
been cured within fourteen (14) calendar days after receiving notice of such
breach from the Shareholder Parties; (ii) (A) the public announcement by the
Company of its intention to enter into a definitive agreement to transfer all or
substantially all of the assets of the Company or more than 50% of the voting
power the Company, whether by merger, acquisition, tender offer, exchange offer
or other type of business combination or (B) any Person (other than the
Shareholder Parties) publically announcing their intent to become the Beneficial
Owner of more than 50% of the Company’s voting stock, including any merger,
acquisition, tender offer, exchange offer or other type of business combination;
or (iii) any time following the 2016 Annual Meeting or, if the 2016 Annual
Meeting has not occurred by December 31, 2016, any time following January 1,
2017;

 

(c)           at the option of the Company, not more than forty-five (45)
calendar days before the last day of the advance notice deadline for the 2018
Annual Meeting, as set forth in the Bylaws; or

 

(d)           at any time, upon the written consent of all parties.

 

No termination of this Agreement shall relieve any party from any liability for
breach of this Agreement occurring before the date of termination.

 

4.             Public Announcements.  With the exception of required regulatory
filings that would not otherwise violate the obligations of the Shareholder
Parties under Section 2(a)(x), the parties shall consult with each other before
issuing any press release or making any written or oral public statement
(including any regulatory filing) with respect to this Agreement, and no party
shall issue any such press release or make any such public statement or
regulatory filing without the prior written consent of the other parties, which
consent shall not be unreasonably withheld, conditioned, or delayed; provided,
however, that any party may, without the prior consent of the other parties,
issue such press release or make such public statement or regulatory filing as
may upon the advice of counsel be required by applicable law, if it has notified
and used all reasonable efforts to consult with the other parties.

 

5.             Confidentiality Agreement.  The Company understands and agrees
that, subject to their fiduciary duties and confidentiality obligations to the
Company as directors, the Designees may, if and to the extent that they desire
to do so (in their sole and absolute discretion), disclose information they
obtain while members of the Board to the Shareholder Parties, provided, that,
except with the prior written consent of the Company’s General Counsel, it is
understood and agreed that the Designees shall not disclose to the Shareholder
Parties or their Representatives (as defined in the Confidentiality Agreement)

 

6

--------------------------------------------------------------------------------


 

any Legal Advice that may be included in the information disclosed to the
Designees with respect to which such disclosure would constitute waiver of the
Company’s attorney-client privilege or attorney work product privilege.  The
Company shall undertake reasonable efforts to identify, either in writing or
orally, the privileged nature of any such Legal Advice to the Designees. 
Notwithstanding the foregoing, upon the request of the Shareholder Parties, the
Company will enter into an agreement or other documents with the Shareholder
Parties that provide for the disclosure of Legal Advice to the Shareholder
Parties in such a manner as to preserve attorney client privilege and attorney
work product privilege provided that reputable outside legal counsel to the
Company advises the Company that disclosure pursuant to the terms of such
agreement or other documents will not waive the Company’s attorney client
privilege or attorney work product privilege with respect to such Legal Advice. 
The Shareholder Parties understand and agree that, to the extent that any
information disclosed by a Designee (or any observer allowed to attend a meeting
of the Board or its committee pursuant to Section 1(a)) to a Shareholder Party
is Confidential Information as defined in that certain Confidentiality
Agreement, dated April 13, 2016, by and among the Company and the Shareholder
Parties (the “Confidentiality Agreement”), the Shareholder Parties will be bound
by the terms of the Confidentiality Agreement with respect to the disclosure
and/or use of such information through the later of (i) the expiration of the
term of the Confidentiality Agreement or (ii) the termination of this Agreement
pursuant to Section 3.

 

6.             Representations and Warranties of the Company.  The Company
represents and warrants to the Shareholder Parties that (a) the Company has the
corporate power and authority to execute this Agreement and to bind it hereto,
(b) this Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles and (c) the execution, delivery and performance of this Agreement by
the Company does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to it or (ii) result in any
breach or violation of or constitute a default (or an event which with notice or
lapse of time or both could become a default) under or pursuant to, or result in
the loss of a material benefit under, or give any right of termination,
amendment, acceleration or cancellation of, any organizational document,
agreement, contract, commitment, understanding or arrangement to which the
Company is a party or by which it is bound.

 

7.             Representations and Warranties of the Shareholder Parties.

 

(a)           Each Shareholder Party represents and warrants to the Company that
(i) the authorized signatories of such Shareholder Party set forth on the
signature page hereto have the power and authority to execute this Agreement and
to bind the applicable Shareholder Party to this Agreement, (ii) this Agreement
has been duly authorized, executed and delivered by each Shareholder Party, and
is a valid and binding obligation of each Shareholder Party, enforceable against
such Shareholder Party in accordance with its terms, except as enforcement
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or similar laws generally affecting the rights
of creditors and subject to general equity principles and (iii) the execution,
delivery and performance of this Agreement by such Shareholder Party does not
and will not violate or conflict with (A) any law, rule, regulation, order,
judgment or decree applicable to it or (B) result in any breach or violation of
or constitute a default (or an event which with notice or lapse of time or both
could become a default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which such Shareholder
Party is a party or by which it is bound.

 

7

--------------------------------------------------------------------------------


 

(b)           Each Shareholder Party represents and warrants that, as of the
date of this Agreement, (i) the Shareholder Parties Beneficially Own an
aggregate of 3,167,718 shares of Common Stock and (ii) except for such
ownership, no member of the Shareholder Parties, individually or in the
aggregate with all other members of the Shareholder Parties and their controlled
Affiliates which are not publicly traded entities, has any other Beneficial
Ownership of any shares of Common Stock or any securities convertible or
exchangeable into or exercisable for any shares of Common Stock.

 

8.             Securities Laws.  The Shareholder Parties acknowledge that the
Shareholder Parties are aware and have been advised that the United States
securities laws prohibit any Person having non-public material information about
a company from purchasing or selling securities of that company in violation of
applicable law or from communicating such information to any other Person under
circumstances in which it is reasonably foreseeable that such Person is likely
to purchase or sell such securities.  The Shareholder Parties agree to comply
with such securities laws in respect of communicating any such information and
refraining from trading in Company securities while in possession of such
information in violation of such securities laws.  The Company agrees that it
shall provide written notice to the Shareholder Parties of any periods in which
“Restricted Persons” (as defined in the Company’s Insider Trading and Securities
Law Compliance Policy) are prohibited from trading the Company’s securities.

 

9.             Notices.  All notices, consents, requests, instructions,
approvals and other communications provided for herein and all legal process in
regard hereto shall be in writing and shall be deemed validly given, made or
served, if (a) given by email, when such email is sent to the email address set
forth below during normal business hours and the appropriate confirmation is
received or (b) if given by any other means, when actually received at the
address specified below:

 

If to the Company:

 

Global Power Equipment Group Inc.

400 East Las Colinas Boulevard, Suite 400

Irving, Texas 75039

Attention:  Corporate Secretary

 

With a copy to (which shall not constitute notice):

 

Thompson Hine LLP

335 Madison Avenue, 12th Floor

New York, NY 10017

Attention:  Stuart Welburn

Email:  Stuart.Welburn@ThompsonHine.com

 

If to the Shareholder Parties:

 

Wynnefield Capital Management, LLC

450 Seventh Avenue, Suite 509

New York, New York 10123

Fax No.: 212.760.0824

Email: nobus@wynnecap.com

Attention: Nelson Obus, Managing Member

With a copy (which shall not constitute notice) to:

 

Kane Kessler, P.C.

1350 Avenue of the Americas, 26th Floor

New York, New York 10019

Fax No: 212.245.3009

Email:  rlawrence@kanekessler.com

Attention: Robert L. Lawrence

 

8

--------------------------------------------------------------------------------


 

Any party may, by notice given in accordance with this paragraph to the other
parties, designate updated information for notices hereunder.

 

10.          Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties named herein and their respective successors
and permitted assigns.  No party may assign or otherwise transfer either this
Agreement or any of its rights, interests, or obligations hereunder without the
prior written approval of the other parties; provided, however, that the
Shareholder Parties may assign this Agreement to their respective Affiliates. 
Any purported transfer requiring consent without such consent shall be void.

 

11.          Third Party Beneficiaries.  This Agreement is solely for the
benefit of the parties hereto and is not enforceable by any other Persons.

 

12.          Entire Agreement; Amendments. This Agreement (including the
exhibits hereto) and the Confidentiality Agreement represent the entire
understanding and agreement of the parties with respect to the matters contained
herein, and may be amended, modified or waived only by a separate writing
executed by the Shareholder Parties and the Company expressly so amending,
modifying or waiving this Agreement.

 

13.          Specific Performance.  The parties recognize and agree that if for
any reason any of the provisions of this Agreement are not performed in
accordance with their specific terms or are otherwise breached, immediate and
irreparable harm or injury would be caused for which money damages would not be
an adequate remedy.  Accordingly, each party agrees that in addition to other
remedies the other parties shall be entitled to seek an injunction without
posting a bond or other undertaking restraining any violation or threatened
violation of the provisions of this Agreement.  In the event that any action
shall be brought in equity to enforce the provisions of the Agreement, no party
shall allege, and each party hereby waives the defense, that there is an
adequate remedy at law.

 

14.          No Waiver. No failure or delay by a party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any right, power or privilege hereunder.

 

15.          Governing Law. Each of the parties hereto (a) consents to submit
itself to the personal jurisdiction of the Court of Chancery or other federal or
state courts of the State of Delaware in the event any dispute arises out of
this Agreement or the transactions contemplated by this Agreement, (b) agrees
that it shall not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court, (c) agrees that it shall not
bring any action relating to this Agreement or the transactions contemplated by
this Agreement in any court other than the Court of Chancery or other federal or
state courts of the State of Delaware, and each of the parties irrevocably
waives the right to trial by jury, (d) agrees to waive any bonding requirement
under any applicable law, in the case any other party seeks to enforce the terms
by way of equitable relief, and (e) irrevocably consents to service of process
by a reputable overnight delivery service, signature requested, to the address
of such party’s principal place of business or as otherwise provided by
applicable law.  THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING
WITHOUT LIMITATION VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE
OF DELAWARE APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN
SUCH STATE WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.

 

9

--------------------------------------------------------------------------------


 

16.          Expenses. Within ten (10) business days of the date of this
Agreement, the Company will reimburse the Shareholder Parties for their
documented out-of-pocket legal fees and expenses actually incurred in connection
with this Agreement through the date of the execution of this Agreement,
provided that such reimbursement shall not exceed $20,000 in the aggregate.

 

17.          Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same Agreement.

 

18.          Severability.  If at any time subsequent to the date hereof, any
provision of this Agreement shall be held by any court of competent jurisdiction
to be illegal, void or unenforceable, such provision shall be of no force and
effect, but the illegality or unenforceability of such provision shall have no
effect upon the legality or enforceability of any other provision of this
Agreement.

 

19.          Interpretation and Construction.  Each of the parties hereto
acknowledges that it has been represented by counsel of its choice throughout
all negotiations that have preceded the execution of this Agreement, and that it
has executed the same with the advice of said independent counsel.  Each party
and its counsel cooperated and participated in the drafting and preparation of
this Agreement and the documents referred to herein, and any and all drafts
relating thereto exchanged among the parties shall be deemed the work product of
all of the parties and may not be construed against any party by reason of its
drafting or preparation.  Accordingly, any rule of law or any legal decision
that would require interpretation of any ambiguities in this Agreement against
any party that drafted or prepared it is of no application and is hereby
expressly waived by each of the parties hereto, and any controversy over
interpretations of this Agreement shall be decided without regards to events of
drafting or preparation.  The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  The term “including” shall be deemed to mean
“including without limitation” in all instances.

 

20.          Definitions.

 

(a)           “Affiliate” shall have the meaning set forth in Rule 12b-2
promulgated by the SEC under the Exchange Act.

 

(b)           “Beneficially Own” or variations thereof shall have the meaning
set forth in Rule 13d-3 promulgated under the Exchange Act.

 

(c)           “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

(d)           “Legal Advice” shall mean advice provided by in-house or outside
legal counsel and shall not include factual information or the formulation or
analysis of business strategy that is not protected by the attorney-client
privilege.

 

(e)           “Person” shall mean any individual, corporation, partnership,
limited liability company, joint venture, estate, trust, association,
organization or other entity of any kind or nature.

 

(f)            “SEC” shall mean the Securities and Exchange Commission.

 

(g)           “Shareholders Meeting” shall mean any meeting of shareholders
(whether annual or special and whether by vote or by written consent).

 

[Signature Pages Follow]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

 

GLOBAL POWER EQUIPMENT GROUP INC.

 

 

 

 

 

By:

/s/ Tracy D. Pagliara

 

Name: Tracy D. Pagliara

 

Title: Senior Vice President, Chief Administrative Officer, General Counsel and
Secretary

 

SIGNATURE PAGE TO ELECTION AND NOMINATION AGREEMENT

 

--------------------------------------------------------------------------------


 

Accepted and agreed as of the date first written above:

 

 

 

WYNNEFIELD PARTNERS SMALL CAP VALUE, L.P. I

 

 

 

By: Wynnefield Capital Management, LLC,

 

its General Partner

 

 

 

By:

/s/ Nelson Obus

 

Nelson Obus, Co-Managing Member

 

 

 

WYNNEFIELD PARTNERS SMALL CAP VALUE, L.P.

 

 

 

By: Wynnefield Capital Management, LLC,

 

its General Partner

 

 

 

By:

/s/ Nelson Obus

 

Nelson Obus, Co-Managing Member

 

 

 

WYNNEFIELD SMALL CAP VALUE OFFSHORE FUND, LTD.

 

 

 

By: Wynnefield Capital, Inc.,

 

its Investment Manager

 

 

 

By:

/s/ Nelson Obus

 

Nelson Obus, President

 

 

 

WYNNEFIELD CAPITAL, INC. PROFIT SHARING & MONEY PURCHASE PLAN

 

 

By:

/s/ Nelson Obus

 

Nelson Obus, Co-Trustee

 

 

 

WYNNEFIELD CAPITAL MANAGEMENT, LLC

 

 

 

By:

/s/ Nelson Obus

 

Nelson Obus, Co-Managing Member

 

 

 

WYNNEFIELD CAPITAL, INC.

 

 

 

By:

/s/ Nelson Obus

 

Nelson Obus, President

 

 

SIGNATURE PAGE TO ELECTION AND NOMINATION AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A
FORM OF NOMINEE LETTER

 

[·], 2016

 

Attention:  Board of Directors
Global Power Equipment Group Inc.

400 East Las Colinas Boulevard, Suite 400

Irving, Texas  75039

 

Gentlemen:

 

This letter is delivered pursuant to Section 1(a) [FOR A REPLACEMENT:
Section 1(d)] of the Election and Nomination Agreement, dated as of [·], 2016
(the “Agreement”), by and among the Company and the Shareholder Parties (as
defined therein).  Capitalized terms used herein but not defined shall have the
meaning set forth in the Agreement.

 

In connection with the Agreement, and subject to my right or obligation to
resign from the Board, I hereby consent to (i) be appointed and serve as a
director of the Company, (ii) be named as a nominee in the Company’s proxy
statement for the 2016 Annual Meeting and the 2017 Annual Meeting and (iii) to
continue to serve as a director during my term.  [FOR A REPLACEMENT: In
connection with the Agreement, I hereby consent to be appointed and serve as a
director of the Company.]  I also agree that, after the date hereof, I will
provide to the Company, as requested by the Company from time to time, such
information as the Company is entitled to reasonably receive from other members
of the Board, including as is required to be disclosed in proxy statements under
applicable law.

 

At all times while serving as a member of the Board, I agree to comply with all
policies, procedures, processes, information requirements, codes, rules,
standards and guidelines applicable to Board members, including the Company’s
code of business conduct and ethics, securities trading policies, anti-hedging
policies, Regulation FD-related policies, director confidentiality policies,
related party transaction policy and corporate governance guidelines, in each
case that may be identified to me from time to time, and preserve the
confidentiality of Company business and information, including discussions or
matters considered in meetings of the Board or Board committees.

 

Effective only upon, and subject to, such time as the Company provides written
notice to the Shareholder Parties that it is [(i) exercising its right to
require my resignation as a director pursuant to Section 1(e) of the Agreement
or (ii)](1) requiring my resignation as a director in connection with, or at any
time following, the termination of the Agreement pursuant to Section 3 of the
Agreement, I hereby resign from my position as a director of the Company and
from any and all committees of the Board on which I serve.

 

This resignation may not be withdrawn by me at any time.

 

 

Sincerely,

 

 

 

 

 

Name:

 

--------------------------------------------------------------------------------

(1)  Not applicable to the Second Designee.

 

--------------------------------------------------------------------------------